United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS              December 29, 2005
                         FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk

                                No. 04-31001
                              Summary Calendar




UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

HURPE AUGUST MILES, JR.,

                                           Defendant-Appellant.



                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                          No. 5:04-CR-50028-1
                         --------------------



Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*



      Hurpe Miles appeals the sentence following his guilty-plea

conviction of conspiring to transport stolen goods in interstate

commerce.    He asserts that because he admitted at rearraignment to

causing only $60,000 in loss, the district court’s factual finding


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-31001
                                -2-

that he was responsible for $100,010 in loss violated Blakely v.

Washington, 542 U.S. 296 (2004).      At sentencing, Miles conceded

that he had admitted up to $90,000 in loss, so he has waived any

challenge to a loss amount up to $90,000.     See United States v.

Musquiz, 45 F.3d 927, 931 (5th Cir. 1995).    Because the guideline

range for $90,000 and $100,010 is the same, no Sixth Amendment

violation occurred, because the district court’s factual finding

did not increase the maximum sentence Miles faced.      See United

States v. Booker, 543 U.S. 220, ___, 125 S. Ct. 738, 756 (2005).

Moreover, the district court’s statements at sentencing indicate

that any Booker error was harmless.   See United States v. Pineiro,

410 F.3d 282, 284-85 (5th Cir. 2005) (per curiam).

     Miles also asserts that the district court’s order that he pay

restitution of $100,010 violates the Sixth Amendment.      Judicial

fact-finding supporting restitution orders does not violate the

Sixth Amendment.   United States v. Garza, 429 F.3d 165, 170 (5th

Cir. 2005) (per curiam).   Because Miles has shown no reversible

error arising at his sentencing, the judgment is AFFIRMED.